Citation Nr: 1540638	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-28 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected ulcerative colitis.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from December 2001 to May 2009, including service in Iraq and Afghanistan. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, granting service connection for ulcerative colitis and assigning an initial disability evaluation of 30 percent. 

The Board previously denied the Veteran's claims for an increased initial rating for ulcerative colitis and for TDIU on a schedular basis in a November 2012 decision; that decision also remanded the issue of entitlement to TDIU on an extraschedular basis.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veteran's Claims (Court), and the Court granted a joint motion to remand the issues of entitlement to an increased rating and entitlement to TDIU on a schedular basis back to the Board for further development and consideration.  The Veteran's claim for an increased rating for ulcerative colitis was granted by the July 2014 Board decision and a 60 percent rating was assigned; as such, the only issue that remains on appeal is the issue of entitlement to TDIU.  This issue was remanded by the January 2014 Board decision, a Supplemental SOC was prepared in April 2015, and it has been returned to the Board for adjudication.

The current claim has been processed through the Virtual VA system.  Records are also associated with the Veterans Benefits Management System (VBMS).  As such, any further consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Winston-Salem, North Carolina, in May 2012.  A transcript of this hearing has been prepared.


FINDING OF FACT

The Veteran's service-connected ulcerative colitis is not so severe as to prevent her from engaging in substantially gainful employment consistent with her education and occupational experiences.


CONCLUSION OF LAW

The criteria for a TDIU due to the service-connected ulcerative colitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the claim of entitlement to TDIU was raised in the Veteran's appeal for an increased initial rating for ulcerative colitis, which was adjudicated by the Board in November 2012 and July 2014 Board decisions.  The Board decision remanded the claim of TDIU to the RO, and the RO issued a letter in September 2014 informing the Veteran of his right to submit information regarding his unemployability.   

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations and the statements from the Veteran and her representative.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in May 2012, the undersigned VLJ identified the issue on appeal (the hearing was conducted regarding the Veteran's increased rating claim for ulcerative colitis, but the issue of TDIU was raised), indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  Moreover, the record fails to show harmful error under Bryant as the development necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

Additionally, the RO substantially complied with prior remand instructions regarding her claim.  The previous remand instructed the RO request additional information regarding the Veteran's claim of TDIU, including information related to the Veteran's employment history and information related to the Veteran's spouse's employment history; the Veteran was also instructed to complete a VA Form 21-8940.  This information was requested, the Veteran supplied some of the requested information, and the RO issued a Supplemental SOC in April 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether an appellant is entitled to a TDIU, the veteran's nonservice-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

As an initial matter, the Board notes that the Veteran is currently service-connected for ulcerative colitis, rated as 60 percent disabling since June 1, 2009.  Throughout the course of the appeal, the Veteran's total combined evaluation for compensation has been at least 70 percent, which meets the requirements of 38 C.F.R. § 4.16(a).  As such, the remaining question is whether the Veteran's service-connected ulcerative colitis renders her unable to obtain and maintain substantially gainful employment, considering her education, experience and skills.

While the regulations do not provide a definition of "substantially gainful employment, "VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment." And the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The Veteran was not employed during the course of the appeal until September 2, 2014.  

Turning to the evidence of record, the Veteran was discharged from military service in May 2009; and she was unemployed from that time until she obtained employment in September 2014.  

Following her separation from active duty, the Veteran was afforded a VA examination in June 2009.  The Veteran reported bloody diarrhea, painful cramps, bloating, nausea and fatigue.  Her symptoms were aggravated by lying on her side, stress, exercise, running or eating and were alleviated by medication or rest.  Physical examination revealed bowel sounds in all quadrants and a soft, nontender abdomen.  A March 2009 colonoscopy had previously revealed severe active ulcerative colitis.  Following this examination, a diagnosis of severe active colitis was made.

A February 2010 treatment summary from Dr. A. M., a private gastroenterologist, reflected the Veteran's reports of 11 bowel movements daily with up to six bowel movements at night.  She was taking Asacol, folic acid and probiotics with little improvement.  The provider opined that this chronic condition was documented to be severe ulcerative colitis with persistent severe symptoms.

The Veteran submitted a statement in June 2010 with her VA Form 9 substantive appeal.  At that time, she indicated the severity of her ulcerative colitis and stated that the disorder is exacerbated by lying on her side, food, stress, and exercise.  She also reported that she was unable to breastfeed her daughter because she was fatigued, anemic, and could not produce enough milk.  She also reported that she had a diminished appetite and did not take her daughter for walks because of her diarrhea attacks.  The Veteran wrote that she had been hospitalized twice due to her ulcerative colitis and colonoscopies had shown severe damage in the entire colon.  She had been diagnosed with severe ulcerative colitis by her treating physicians and had severe daily attacks.  She had tried different medications to treat her condition without success.

During her May 2012 hearing, the Veteran testified that her ulcerative colitis symptoms cause her to go to the bathroom multiple times a day, every time she eats.  She indicated that she gets an IV infusion every eight weeks in order to stave off malnutrition.  She reported that she had given birth to two children in the preceding two years and that, due to the steroid infusions, she was at her heaviest weight.  She further stated that she has difficulty leaving the house due to her condition and must take a change of clothes in case she has an accident while she is away from her home.  She indicated that she had not worked since her discharge because she would have to explain why she frequently uses the bathroom and that certain jobs do not permit her to stop and use the bathroom. 

In an April 2014 statement, the Veteran indicated that major flare-ups require her to be homebound for long periods of time because she needs to be in close proximity of a restroom.  She stated that she constantly feels exhausted and dehydrated.  Finally, she indicated that her bimonthly treatments involving IV infusions would impact her ability to obtain full-time employment, because she would have to request time off for the appointments.  

In September 2014, the Veteran submitted the VA Form 21-8940, where the Veteran indicated that she obtained her Bachelor's degree in Criminal Justice in May 2005.  She also indicated that she attended Webster University from January 2011 to May 2012, when she obtained a Master's degree in Security Management.  At that time, the Veteran also provided a statement that her ulcerative colitis renders her unemployable because she must be in close proximity to a restroom and she constantly feels exhausted.  She reported that she is embarrassed when having to explain to employers why her condition demands treatments such as infusions and frequent breaks to the restroom.  The Veteran submitted a Social Security Administration (SSA) Statement of estimated benefits which shows no earnings for 2010, 2011, or 2012; at the time the statement was printed, there was no information recorded regarding 2013.  The Veteran was also not in receipt of Social Security Disability Benefits.  No additional information was provided by the Veteran or her representative.  

The evidence of record does not show that the Veteran's service-connected disabilities, and specifically, her ulcerative colitis, prevent her from securing or following substantially gainful employment consistent with the Veteran's education and occupational experiences.  

The Board recognizes that the Veteran claims that her service-connected ulcerative colitis prevents her from obtaining and maintaining substantially gainful employment.  However, the Board places greater probative weight on the evidence of record that shows that, throughout the period on appeal, the Veteran was able to care for her two young children and be a full-time homemaker while she pursued a Master's degree over the course of nearly 18 months during 2011 and 2012, despite her severe symptomatology related to her ulcerative colitis.  The Veteran possesses skills and education that have readied her for various types of employment, including sedentary employment that could, conceivably, take place in a location where she has immediate access to a bathroom, or in an occupation that would allow her the flexibility to work from home.  There is no evidence in the record that shows that the Veteran would be unable to obtain and maintain substantially gainful employment of a sedentary nature.  She is highly educated, and as shown by her nearly 11 honorable years of active duty service as an intelligence officer, has the capabilities to perform skilled jobs.  Additionally, the Board recognizes the inherent difficulty in obtaining a Master's degree education while caring for two small children and maintaining a household.  While the Board recognizes the limitations the Veteran faces due to her ulcerative colitis symptomatology, these limitations are considered in the 60 percent disability rating she receives for that disability.  Indeed, the assignment of the 60 percent schedular rating is recognition of the functional limitations caused by the disability, and that rating contemplates the severity and overall impact the symptoms have on her life.  However, despite these limitations, the Board finds that the persuasive evidence does not show that the Veteran is completely unable to secure or maintain gainful employment due solely to her service connected ulcerative colitis.  

Accordingly, as the preponderance of the evidence is against the claim, the Board determines that the Veteran's service-connected ulcerative colitis do not preclude her from securing or following substantially gainful employment consistent with her education and occupational experiences.  Therefore, the Veteran's claim for TDIU due to his service-connected ulcerative colitis is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU due to the service-connected ulcerative colitis is denied



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


